                                   C a s e 1:1:15-cv-08307-PAE
                                   Case       1 6- c v- 0 5 9 5 5- P A E DDocument
                                                                           o c u m e nt 1208
                                                                                          7 3 Fil e d 006/22/20
                                                                                               Filed    6/ 2 2/ 2 0 PPage
                                                                                                                      a g e 11 ofof 11




                                                                    C urti s, M all et -Pr e v o st, C olt & M o sl e L L P
           Al m at y                   London                                                                                                   T el e p h o n e + 1 2 1 2 6 9 6 6 0 0 0
           B eiji n g                  M e xi c o Cit y                                                                                          F a c si mil e + 1 2 1 2 6 9 7 1 5 5 9
                                                                                           1 0 1 P ar k A v e n u e
           B o g ot á                  Mil a n                                                                                                            w w w. c urti s. c o m
                                                                                N e w Y or k, N e w Y or k 1 0 1 7 8 -0 0 6 1
           B u e n o s Air e s         M u s c at
           D u b ai                    N ur -S ult a n
           Fr a n kf urt               P ari s                                                                                                              Eli ot L a u er
           Geneva                      Ro me                                                                                                         T el: + 1 2 1 2 6 9 6 6 1 9 2
           H o u st o n                W a s hi n gt o n, D. C.                                                                                      F a x: + 1 9 1 7 3 6 8 8 9 9 2
                                                                                                                                                  E -M ail: el a u er @ c urti s. c o m


                                                                                                                         J u n e 2 2, 2 0 2 0


                  VI A E C F

                  H o n or a bl e P a ul A. E n g el m a y er
                  U. S. Distri ct C o urt
                  S o ut h er n Distri ct of N e w Y or k
                  T h ur g o o d M ars h all U. S. C o urt h o us e
                  4 0 F ol e y S q u ar e
                  N e w Y or k, N Y 1 0 0 0 7

                  R e:           I n r e Al u mi n u m W ar e h o usi n g A ntitr ust Liti g ati o n, 1 3-m d - 2 4 8 1
                                 F ujifil m M a n uf a ct uri n g U. S. A., I n c. v. G ol d m a n S a c hs & C o., 1 5-c v - 8 3 0 7
                                 R e y n ol ds C o ns u m er Pr o d u cts L L C v. Gl e n c or e A G , 1 6-c v - 5 9 5 5

                  D e ar J u d g e E n g el m a y er :

                              P urs u a nt t o t h e p arti es’ j oi nt l ett er of J u n e 1 8, 2 0 2 0 ( F ujifil m D kt., E C F N o. 2 0 5;
                  R e y n ol ds/ S o ut h wir e D kt., E C F N o. 1 7 1), d ef e n d a nts Gl e n c or e I nt er n ati o n al A G a n d A c c ess
                  W orl d ( Vlissi n g e n) B. V. writ e t o pr o p os e a dis c o v er y s c h e d ul e f or t h e C o urt’s c o nsi d er ati o n.
                  D ef e n d a nts pr o p os e a d e a dli n e of S e pt e m b er 3 0, 2 0 2 0 f or s u bst a nti al c o m pl eti o n of t h eir
                  pr o d u cti o ns of d at a a n d d o c u m e nts, p urs u a nt t o t h e dis c o v er y p ar a m et ers a gr e e d t o b y t h e
                  p arti es. D ef e n d a nts e x p e ct t o m a k e t h eir d at a a n d d o c u m e nt pr o d u cti o ns o n a r olli n g b asis, wit h
                  t h eir first pr o du cti o n a p pr o xi m at el y 3 0 d a ys fr o m t o d a y.

                                                                                                                         R es p e ctf ull y s u b mitt e d,
                                                                  6/ 2 2/ 2 0
                                                                                                                         /s/ Eli ot L a u er
Gr a nt e d.                                                                                                             Eli ot L a u er
S O O R D E R E D.                                                                                                       C o u ns el f or Gl e n c or e I nt er n ati o n al
                                                                                                                            A G a n d A c c ess W orl d ( Vlissi n g e n)
                    __________________________________                                                                     B. V.
                          P A U L A. E N G E L M A Y E R
                          U nit e d St at es Distri ct J u d g e
